DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/25/2022.
Claims 1-6 and 8-18 remain pending in the application with claims 17-18 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rizzo (US 2014/0220834).
Addressing claims 1-2, 6 and 9, Rizzo discloses a bond jumper (fig. 6), for providing an electrical bond path between two solar modules [0027], the bond jumper comprising:
	a first u-shaped spring grip 10 (fig. 1) comprising at least:
a first planar member (the planar portion on which the tooth 28 is situated) comprising at least: 
	a first sharp tooth 28; and
	a first lip 36 [0042];
a second planar member 18 comprising at least:
	a second lip 34, wherein the first lip and the second lip guide the first u-shaped spring grip onto one of the two solar modules (paragraph [0042] discloses the first and second lips diverge from the mouth to provide an opening 37 to receive the panel frame 8 of the solar module that meets the limitation);
	a second sharp and a third sharp teeth 26 (figs. 1-4);
a first curved member 22 connecting the first planar member and the second planar member (fig. 1);
		a second u-shaped spring grip 10 (fig. 6); and
	a body 12 connecting the first u-shaped spring grip and the second u-shaped spring grip (fig. 6).

Addressing claim 4, fig. 1 shows the second u-shaped spring grip having the claimed structures.

Addressing claim 5, paragraph [0014] discloses the teeth are designed to penetrate through the outer coating of the frame member, which meets the limitation of current claim.

Addressing claims 10-11, paragraph [0041] discloses the clip 10 is made of steel, which is conductive.  Fig. 3 shows the clip is a substantially uniform thickness conductive material.  Fig. 6 shows the clips make up the majority of the bond jumper structure; therefore, the bond jumper is substantially uniform thickness conductive material as claimed because the claim does not require the entirety of the bond jumper to be have uniform thickness.

Addressing claim 12, the limitation is drawn to the process of forming the bond jumper that does not structurally differentiate the claimed bond jumper from that of the prior art.

Addressing claim 14, fig. 6 shows the first and second u-shaped spring grips are on the same side of the body.

Addressing claims 15-16, figs. 7-8 show a distance between the first sharp tooth and the second sharp tooth is less than a thickness of the solar module frame flange 8 and the clamping force between the first and second sharp teeth is sufficient to pierce a coating on a solar module frame flange 8 [0014].

Claim(s) 1-2, 4-6, 9-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rothschild (US 2019/0154306).
Addressing claims 1, 6 and 9, Rothschild discloses a bond jumper 100, for providing an electrical bond path between two solar modules (fig. 4), the bond jumper comprising:
	a first U-shaped spring grip 124 comprising at least:
a first planar member (the planar upper member having teeth 130 and 125) comprising at least:
	a first sharp tooth 130; and
	a first lip (the slanted section that leads to the teeth 125 corresponds to the claimed first lip);
a second planar member (the planar lower member having teeth 135 and 140);
a second lip (the section immediately before the tooth 140, as annotated below, is the claimed second lip), wherein the first lip and the second lip guide the first u-shaped spring grip onto one of the two solar modules (fig. 4 shows the u-shaped spring grip is engaged with the solar module that implies sliding the frame 145 into the u-shaped spring grip that requires the frame to traverse the first and second lips that guide the frame into the u-shaped spring grip);
a first curved member connecting the first and second planar members (fig. 1);
		a second u-shaped spring grip 122; and
		a body 110 connecting the first and second u-shaped spring grips 122 and 24.

    PNG
    media_image1.png
    328
    531
    media_image1.png
    Greyscale

Addressing claim 2, fig. 1 shows the planar lower member or the claimed second planar member comprising a second sharp tooth 140; a third sharp tooth 135.

Addressing claim 4, please see fig. 1 regarding the third and fourth planar members of the second u-shaped spring grip.

Addressing claim 5, the Abstract discloses the teeth are designed to penetrate or pierce a protected surface of the solar panel modules.

Addressing claims 10-11, fig. 1 shows the bond jumper is made from one sheet of aluminum material, which satisfies the limitations of current claims.

Addressing claim 12, the limitation is drawn to the method of forming the bond jumper and the apparatus for carrying out the method of forming the bond jumper that do not structurally differentiate the claimed bond jumper from that of the prior art.

Addressing claim 14, fig. 1 shows the first and second spring grips are on the same side of the body.

Addressing claims 15-16, Rothschild discloses the first sharp tooth 130 on the first planar member and second sharp tooth 140 on the second planar member and the limitation “a distance between the first sharp tooth and a second sharp tooth on the second planar member is less than a thickness of a solar module frame flange” of claim 15 and “a clamping force between the first sharp tooth and a second sharp tooth on the second planar member is sufficient to pierce a coating on a solar module frame flange” of claim 16 are implicitly disclosed by Rothschild in order for the first and second teeth to grip the solar module frame flange as well as penetrating the protective coating of the solar module frame flange to establish the required electrical connection (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 2019/0154306) in view of Magno et al. (US 2014/0154908).
Addressing claim 3, Rothschild is silent regarding the curved member comprises a relief cut between the first planar member and the second planar member.

Magno discloses a bond jumper for photovoltaic modules similarly to that of Rothschild; wherein, the curve member connecting the first and second planar members includes a relief cut 455 (fig. 2, [0019]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the curved member with Rothschild with the relief cut disclosed by Magno in order to strengthened rigidity to the planar surfaces and the curved surface (Magno, [0019]).

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 2019/0154306) in view of Rossi (US 2018/0091091).
Addressing claims 8 and 13, Rothschild is silent regarding the limitation of current claims.

Rossi discloses the body for connecting the first and second spring grips of a bond jumper is s-shaped (fig. 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the body of Rothschild to have the s-shaped configuration disclosed by Rossi in order to improve the flexibility of the bond jumper to accommodate any misalignment or offset between the first and second PV modules (Rossi, [0051]).  Additionally, the unique shape of the body corresponds to the claimed certification mark on at least one side of the body because the claim does not specifically recite any structures associated with the certification mark to structurally differentiate it from that of the prior art.

Claim(s) 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo (US 2014/0220834) in view of Magno et al. (US 2014/0154908).
Addressing claim 3, Rizzo is silent regarding the curved member comprises a relief cut between the first planar member and the second planar member.

Magno discloses a bond jumper for photovoltaic modules similarly to that of Rothschild; wherein, the curve member connecting the first and second planar members includes a relief cut 455 (fig. 2, [0019]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the curved member with Rizzo with the relief cut disclosed by Magno in order to strengthened rigidity to the planar surfaces and the curved surface (Magno, [0019]).

	Addressing claims 8 and 13, Rizzo is silent regarding the body is s-shaped.

Magno discloses grounding cable similarly to that of Rizzo; wherein, the body 155 is s-shaped (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the body of Rizzo to be s-shaped as disclosed by Magno in order to improve the flexibility of the body portion between the u-shaped clips and obtain the predictable result of providing electrical connection between the u-shaped clips (Rationale B, KSR decision, MPEP 2143).  Additionally, the unique shape of the body corresponds to the claimed certification mark on at least one side of the body because the claim does not specifically recite any structures associated with the certification mark to structurally differentiate it from that of the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/25/2022 regarding the 35 USC 102 rejection of claims 1-2, 4-6, 9-12 and 14-16 as being anticipated by Rothschild have been fully considered but they are not persuasive.  The Applicants argued that Rothschild does not disclose the limitation the first planar member comprising a first lip, a second planar member comprising at least a second lip wherein the first lip and second lip guide the first u-shaped spring grip onto one of the two solar modules.  The argument is not persuasive because annotated fig. 1 of Rothschild above shows the structural equivalence to the claimed first lip and second lip.  Furthermore, fig. 4 shows the u-shaped clip engages with the corresponding section of the solar module that implies the first lip and the second lip guiding the solar module to the area between the first and second lip of the u-shaped clip that meets the limitation of claim 1.  For the reasons above, Examiner maintains the position that claims 1-2, 4-6, 9-12 and 14-16 are anticipated by Rothschild.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/02/2022